Citation Nr: 1505302	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-11 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to the waiver of an overpayment in the amount of $50,607.30, to include whether the debt was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to March 1969, including service in the Republic of Vietnam.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision by the Department of Veterans' Affairs (VA) Committee on Waivers and Compromises (Committee) in Milwaukee, Wisconsin which denied the Veteran's request for a waiver of the recovery of indebtedness.

In his substantive appeal, the Veteran requested a videoconference hearing at the Montgomery, Alabama RO.  A hearing was scheduled for July 2014.  However, the Veteran withdrew his request for a hearing in a June 2014 correspondence.  As the Board has received no request to reschedule, the hearing request is deemed withdrawn. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to a waiver of recovery of an overpayment of VA non service-connected pension benefits in the amount of $50,607.30.   This overpayment is the result of dependency benefits paid on behalf of the Veteran's mother following her death in December 1995.

At a March 2012 hearing and again in his substantive appeal, the Veteran questioned the validity of the debt at issue.  Specifically, the Veteran asserts that he promptly notified the RO of his mother's passing, and that therefore any payments received on her behalf subsequent to that notification were the result of VA error.

A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2011); see also VAOPGCPREC 6-98.  When the validity of the debt is challenged, a threshold determination must be made on the question of the propriety of the creation of the debt prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  

As the question of the validity of the Veteran's debt has not been adjudicated by the agency of original jurisdiction (AOJ), the Board must defer a determination regarding waiver of overpayment until the question of the validity of the underlying debt has been adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his attempts to notify the VA regarding his mother's passing.  Any direct documentation to this effect may also be submitted.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  The AOJ should then adjudicate the issue of whether the underlying debt and subsequent overpayment are valid.

3.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




